Citation Nr: 9917279	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-22 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for anxiety disorder, not 
otherwise specified, with depression, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

 Jose Arturo Juarbe, M.D. 


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected anxiety disorder, not 
otherwise specified, with depression, above 30 percent.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans' Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § .3321 (b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 3.321 
(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extra schedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, at 339.  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected psychiatric disorder is 
manifested by complaints of sleep impairment, increased 
frustration and anger, and objective findings of 
apprehension, tension, irritability, and periods of 
depressive behavior, productive of not more than definite 
social and industrial impairment with occasional decrease in 
work efficiency or intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for an assignment of an increased rating greater 
than 30 percent have not been satisfied.  38 U.S.C.A. §  
1131, 5107 (West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 
4.126, 4.130, Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A.§ 5107(a) (West 1991), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  A March 1967  rating decision 
granted service connection for anxiety reaction and evaluated 
the condition as 30 percent disabling effective June 8, 1966, 
the date following service discharge, based on the evidence 
then of record.  The veteran's service medical records show 
that the veteran was hospitalized in service for anxiety 
reaction.  A postservice January 1967 VA psychiatric 
examination revealed a diagnosis of anxiety reaction with a 
moderate degree of incapacity. 

The veteran requested an increased rating for his anxiety 
reaction disability in March 1995, claiming a worsening 
condition.  As part of an April 1995 VA psychiatric 
examination, the veteran revealed that pressure from his job 
supervisor led to him almost attacking his boss, and resulted 
in him seeking private psychiatric treatment.  He reported 
receiving tranquilizers to help his self control, and anti-
depressant medication.  In a September 1995 rating decision, 
the RO confirmed the 30 percent rating based on evidence from 
this April 1995 VA examination that showed that the veteran 
was depressed and anxious, but also exhibited logical and 
coherent thought, good memory, fair judgment, good 
orientation, with no homicidal or suicidal ideations, and no 
delusions.  The examiner also noted that the veteran 
continues to work as a government clerk, where he has been 
employed for approximately 20 years.  Subsequent rating 
decisions confirmed the veteran's 30 percent rating for 
anxiety reaction with depression.  This rating is now 
protected.  See 38 U.S.C.A. § 110 (West 1991); 38 C.F.R. 
§ 3.951(b) (1998).   

As indicated above, the veteran has appealed the assignment 
of a 30 percent rating for his service connected anxiety 
disorder with depression, and contends that a higher rating 
is warranted due to the fact that his anxiety and depression 
have worsened.  After a review of the records, the Board 
finds that the evidence is against his claim for an increased 
evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  The RO provided the revised criteria to the 
veteran in an June 1997 statement of the case.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

Under the former rating criteria, a 100 percent rating is 
assigned for mental disorders when, by reason of 
psychoneurotic symptoms, the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the affected individual is demonstrably unable to obtain 
or retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  

A 70 percent rating under the former rating criteria is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
or the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to obtain or 
retain employment.  

A 50 percent evaluation under the former rating criteria is 
assigned when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired or where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

A 30 percent rating under the former rating criteria is 
assigned in cases of definite impairment in the ability to 
establish or maintain effective an wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans' Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  
38 U.S.C.A. § 7104(d)(1)(West 1991).  In a precedent opinion 
dated November 9, 1993, the VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed.Reg 4753 (1994). 

Under the revised rating criteria set forth in the Schedule, 
a 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

In applying the rating criteria to the veteran's symptoms, 
the Board first considers whether the previous or presently 
amended rating criteria for mental disorders are more 
favorable to the veteran.  See Karnas, supra.  Since the 
veteran is presently rated as 30 percent disabling, the Board 
will first look to the previous and present criteria for the 
next higher rating, 50 percent.  Under the old regulations, 
the evidence would have to show that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; and that his 
psychoneurotic symptoms are so reduced as to result in 
considerable industrial impairment.  On the other hand, the 
new criteria for 50 percent disability detail more specific 
symptoms of occupational and social impairment with reduced 
reliability and productivity due to problems with normal 
speech, memory, judgment, comprehension of complex commands, 
abstract thinking, and mood. 

The Board finds that neither rating criteria is clearly more 
favorable to the veteran than the other criteria.  The new 
criteria for 50 percent disability contain many specific 
symptoms of mental disorder that need to be evidenced in 
order to reach this disability level.  Such evidence as 
abnormal speech patterns; impaired judgment, memory or 
thinking; frequent panic attacks; or difficulty understanding 
complex commands, are enumerated as prerequisites under the 
new 50 percent criteria.  On the other hand, the previous 
criteria for 50 percent disability provide a more qualitative 
criteria framework for the veteran to show that he is 
considerably impaired in his ability to establish and 
maintain relationships and employment.  As the Board does not 
find that either criteria is clearly more favorable, both 
criteria will be assessed to evaluate the extent of the 
veteran's disability.

The most recent VA examination report of record, from 
December 1997, describes the veteran's current complaints of 
being easily frustrated and angered, always very tense and 
apprehensive, with problems sleeping and dissatisfaction with 
his job.  The VA examiner, who was the same doctor who 
examined the veteran in April 1995, found the veteran easily 
annoyed and evasive during questioning, but his answers were 
relevant, coherent, and logical, with no evidence of 
delusions, hallucinations, or homicidal or suicidal thoughts.  
The veteran described himself as being anxious, or "on the 
edge" all the time, ill-humored and irritable, and 
occasionally feeling withdrawn, isolated and depressed.  The 
examiner also found the veteran to have an adequate affect 
and tense mood.  He was well oriented to time, place and 
person, with adequate memory and intellectual functioning, 
fair judgment and poor insight.  The veteran was diagnosed 
with anxiety disorder, not otherwise specified, with mild 
depressive features.  His Global Assessment of Functioning 
(GAF) index, according to the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (pp. 46-47) (4th ed., revised, 1994), or DSM-IV, 
was 65 to 60.  This equates to some mild symptoms, such as 
depressed mood or mild insomnia, or some difficulty in 
social, occupational or school functioning, but generally 
functioning pretty well and with some meaningful 
interpersonal relationships.  

The VA psychiatrist noted that there was no evidence that the 
veteran's neuropsychiatric condition was causing a severe 
degree of impairment with employment or family functioning.  
She pointed out that the veteran was not under any regular 
psychiatric care, and that although he sometimes exhibits 
symptoms of anxiety and depression, his primary diagnosis is 
not a depressive disorder.      

The Board also considers the October 1997 hearing testimony 
of psychiatrist Jose Arturo Juarbe, M.D., who testified that 
the veteran's main disability was depression, not an anxiety 
disorder.  While not discounting the opinion of Dr. Arturo 
Juarbe, the Board notes that his description of the veteran's 
psychiatric symptomatology is very similar to that which was 
found in the December 1997 VA examination.  Moreover, both 
the testimony and the information elicited from the the VA 
examiner in December 1997 indicate that the veteran did not 
see this psychiatrist for very long.  

In analyzing the veteran's current level of disability using 
the old rating criteria, the Board finds that the 30 percent 
criteria most aptly describes the veteran's condition.  He 
has shown that he has definite social and occupational 
impairment due to his anxiety disorder, exhibited by his 
problems at work and anxiety at work and home.  As previously 
mentioned, VAOPGCPREC 9-93 defines "definite" as 
"distinct, unambiguous, and moderately large in degree", 
with a social and industrial impairment that is "more than 
moderate but less than rather large".  The Board does not 
find that the veteran's condition has risen to the level of 
"considerable" impairment of social and occupational 
functioning, as is required for a 50 percent rating, based on 
his ability to continue working for over 20 years at the same 
employment and the psychiatric assessments, such as a GAF of 
65 to 60, that show relatively mild symptoms of anxiety and 
depression.  The evidence shows both negative and positive 
indicators regarding the extent of his disability.  In the 
Board's opinion, the evidence is more appropriately described 
as "definite", under the 30 percent criteria, than 
"considerable", under the 50 percent criteria.

Under the new rating criteria, the Board looks for evidence 
of specific symptoms to determine the level of disability for 
his anxiety disorder with depression.  The Board does not 
find that the 50 percent criteria have been satisfied.  The 
evidence does not show that the veteran has a flattened 
affect, abnormal speech, panic attacks more than once a week, 
difficulty in understanding commands, or impaired memory or 
judgment.  Although he does show signs of mood disturbances 
and some difficulty maintaining effective work and social 
relationships, the majority of the criteria for a 50 percent 
evaluation has not been satisfied.  The 30 percent criteria 
include an ability to work, with a decrease in efficiency and 
problems with some specific tasks, which appears to describe 
the veteran's condition.  He shows satisfactory general 
functioning of behavior, self-care, and speech, as indicated 
in the 30 percent criteria.  However, he also displays a 
depressed mood, anxiety, suspiciousness, and sleep 
impairment.  Overall, this 30 percent rating under the new 
criteria is also the most appropriate description of the 
extent of the veteran's disability.

The veteran is also entitled to consideration for a 
disability rating higher than the 50 percent considered by 
the Board.  The veteran does not meet the criteria for the 
next higher rating, 70 percent, under the old or new 
criteria.  The old rating requires severe impairment of 
social and occupational functioning.  The record does not 
show that the psychiatrists have considered the veteran's 
psychiatric disability as being severe.  Under the new 70 
percent criteria for mental disorders, the veteran would have 
to show such symptoms as suicidal ideations, obsessional 
rituals, illogical or obscure speech, near continuous panic 
depression, spatial disorientation, and neglect of personal 
hygiene and appearance.  The evidence shows that the veteran 
has not displayed these symptoms.  Likewise, the 100 percent 
criteria under either new or old criteria are not evidenced.  
There are no signs of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, nor 
evidence of virtual isolation in the community, as under the 
old criteria.  The veteran is employed; thus, his psychiatric 
disorder is not shown to result in demonstrable inability to 
obtain or retain employment.  Similarly, the record does not 
show evidence of gross impairment of thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, inability to maintain minimum 
hygiene, or disorientation or memory loss.  After thorough 
review of the record, the Board finds that the 30 percent 
disability rating most nearly fits the veteran's 
symptomatology.

This 30 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his anxiety disorder with 
depression, and this condition has not had such an unusual 
impact on his employment as to render impractical the 
application of regular schedular standards.  The record shows 
that the veteran works in a supervisory position as a clerk 
with the Puerto Rican government.  There is no evidence that 
the impairment resulting from an anxiety disorder warrants 
extraschedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
anxiety disorder with depression is adequately compensated by 
the 30 percent schedular evaluation.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

Entitlement to an increased rating for anxiety disorder, not 
otherwise specified, with depression is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

